Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claims 1, 10, 11, and 12 are objected to because of the following informalities:  

As to claim 1, at line 1, replace the recitation “a second major surface” with “an opposite second major surface” to better characterize the claimed invention.  

As to claims 10-12, at line 1, insert “the” before “R’”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites R’ is selected from the group consisting of diradicals of Formulas (III) to (VI).  This claim depends from claim 9, wherein claim 9 recites R’ is a hydrocarbon diradical or an aromatic diradical.  As such, it is unclear whether R’ recited in claim 10 refers to additional R’ or further refers to the R’ of claim 9.   For purpose of examination, R’ recited in claim 10 is interpreted to refer to R’ of claim 9.  Further, with respect to claim 10, this claim recites “R1 and R2 are covalently bonded to one another to make, together with the carbon atom to which they are attached, cyclohexyl, methyl…or tetramethyl cyclohexyl”.  It is unclear what is meant by this recitation.  For example, it is unclear if applicant is claiming that R1 and R2 are “cyclohexyl, methyl…or tetramethyl cyclohexyl” as recited in claim. 

Claim 11 recites R’ is selected from the group consisting of diradicals of Formulas (VII) to (XXII).  This claim depends from claim 10, wherein claim 10 recites R’ is selected from the group consisting of diradicals of Formulas (III) to (VI).  As such, it is unclear whether R’ defined by Formulas (VII) to (XXII) relates to additional R’ or further refers to the R’ defined by Formulas (III) to (VI) of claim 10. For purpose of examination, R’ recited in claim 11 is interpreted as further referring to R’ of claim 10. 




Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 5 recites that the non-cellulosic material comprises one or more of polyethylene, polypropylene, and polyethylene terephthalate.  This claim depends from claim 4, wherein claim 4 recites non-cellulosic material comprises “at least one of polymethyl methacrylate…and nylon”.  As such, claim 5 fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

As to claim 6, this claim recites that the substrate comprises polyimide.  This claim depend from claim 4, wherein claim 4 recites non-cellulosic material comprises “at least one of polymethyl methacrylate…and nylon”.  As such, claim 6 fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartusiak et al. (WO 2013016182 A2; US 20140138025 A1 is relied upon as equivalent document in the rejection) in view of Ogawa et al. (US 5916980). 

As to claims 1 and 13, Bartusiak discloses a masking tape (article) (0001) comprising a backing (substrate) having a first major surface and a second major surface, a pressure sensitive adhesive (PSA) disposed on the first major surface of the backing (0021), and a low adhesion backsize (LAB- release layer) is provided on the first major surface of the backing (0049).   Bartusiak further discloses that the LAB can include silicone-containing polymers and silicone containing material (0050 and 0055). 

As to claim 1, the difference between the claimed invention and Bartusiak is that Bartusiak is silent as to disclosing silicone-carbonate polymer in the release layer (LAB of Bartusiak).

polysiloxane structural unit, or a mixture of the novel polycarbonate polymer and an ordinary diorganopolysiloxane (column 1, lines 5-10).  Further, Ogawa discloses modified polycarbonate resin composition for preparing molded articles having excellent transparency, abrasion resistance, and release properties (column 2, lines 10-15). The novel polycarbonate polymer having polysiloxane structural unit as disclosed by Ogawa is interpreted to suggest the claimed silicone-carbonate polymer. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the polycarbonate resin composition of Ogawa containing the novel polycarbonate polymer having polysiloxane structural unit, and use it as a LAB in the invention of Bartusiak, given that polycarbonate composition of Ogawa has excellent transparency, abrasion resistance, and release property. 

As to claim 2, Bartusiak discloses presence of a primer on the first major side and/or the second major side of the backing (0073). 

As to claims 3-5, Bartusiak discloses that the backing is e.g. polyethylene, polypropylene, and nylon (0036). 



    PNG
    media_image1.png
    415
    1244
    media_image1.png
    Greyscale


As to claim 7, a person having ordinary skill in the art would recognize that the above-mentioned polycarbonate polymer of Ogawa contains at least one silicone portion having the claimed structure, wherein R is -CH3 (organic moiety) and the degree of polymerization is at least 1.

As to claim 8, a person having ordinary skill in the art would recognize that the silicone portion in the above-mentioned novel carbonate polymer of Ogawa contains polydimethylsiloxane. 

As to claim 9, person having ordinary skill in the art would recognize that the above-mentioned novel carbonate polymer of Ogawa contains at least one carbonate portion, wherein R’ is an aromatic diradical, and m is at least 1. 

3, R3, R4 = H) and Formula (VII).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bartusiak et al. (WO 2013016182 A2; US 20140138025 A1 is relied upon as equivalent document in the rejection) in view of Ogawa et al. (US 5916980) as applied to claim 4 above, and further in view of Kumar et al. (US 6541109 B1).

Bartusiak is silent as to claim 6.

Kumar discloses release coating formulations (abstract).  The release coatings of Kumar can be used as backsize for adhesive tapes (column 14, lines 55-60).  Kumar further discloses that the release coating can be applied on substrates including polyimide (column 14, lines 47). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the substrates of Kumar including polyimide, motivated by the desire to formulate the tape of Bartusiak using polyimide substrate to which a LAB can be applied. 


Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bartusiak et al. (WO 2013016182 A2; US 20140138025 A1 is relied upon as equivalent document in the rejection) in view of Ogawa et al. (US 5916980) as applied to claim 13 above, and further in view of Mathna et al. (US 4729518).

Bartusiak is silent as to disclosing claims 14-15.

Mathna discloses a tape dispenser comprising a housing including a hub, a roll of tape journaled on the hub (abstract).  Mathana further discloses that the tape roll comprises a core (roller) having a through opening defined by a cylindrical inner surface and a length of tape wound around the core (column 2, line 65 to column 3, lines 1-5).  Further, Mathana discloses that the dispenser includes a cutter (cutting element) (column 3, lines 30-31).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to wound a tape around a roller in the and to provide a cutting element as disclosed by Mathana, motivated by the desire to securely store the tape in a roll and to cut the tape when needed using the cutter. 





Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10611123 B2 to Henna et al. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 renders obvious claims 1-15 of the present application. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Product data sheet of “LEXAN™ COPOLMER EXL1414T”, from Sabic. An article by H. H. G. Jellinek et al., “Ice releasing block-copolymer coatings” disclosing poly(dimethyl-siloxane)-bisphenol-A-polycarbonate block copolymer films as abhesion coatings for ice. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 20, 2022